
	
		II
		109th CONGRESS
		2d Session
		S. 3458
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2006
			Mr. Bayh (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Consumer Product Safety
		  Commission to issue regulations mandating child-resistant closures on all
		  portable gasoline containers.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Gasoline Burn Prevention
			 Act.
		2.Child-resistant
			 portable gasoline containers
			(a)Consumer Product
			 Safety StandardWithin 180
			 days after the date of enactment of this Act, the Consumer Product Safety
			 Commission shall promulgate, as final consumer product safety standards under
			 section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), child-resistance
			 standards for closures on all portable gasoline containers. Such standards
			 shall be substantially the same as the standard ASTM F2517–05, issued by ASTM
			 International, or any successor standard issued by ASTM International.
			(b)Application of
			 certain promulgation requirementsThe requirements of subsections (a) through
			 (f) of section 9 of the Consumer Product Safety Act (15 U.S.C. 2058(a) through
			 (f)) shall not apply to the consumer product safety standards required by
			 subsection (a) of this section.
			(c)DefinitionAs used in this Act, the term
			 portable gasoline container means a portable gasoline container
			 intended for use by consumers.
			(d)Effective
			 dateThe consumer product
			 safety standard required by subsection (a) shall take effect on the date that
			 is 6 months after the date on which such standard shall be promulgated.
			(e)ReportNot later than 2 years after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall transmit to
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 on—
				(1)the degree of industry compliance with the
			 standard promulgated under subsection (a);
				(2)any enforcement actions brought by the
			 Commission to enforce such standard; and
				(3)incidents involving children interacting
			 with portable gasoline containers (including both those that are and are not in
			 compliance with the standard promulgated under subsection (a)).
				
